—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Sparrow, J.), dated August 23, 1993, which, upon a fact-finding order of the same court, dated August 2, 1993, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the second degree, adjudged him to be a juvenile delinquent and placed him under the supervision of the New York State Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated August 2, 1993.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s claim that he was improperly cross-examined on a prior charge is without merit. The District Attorney ultimately terminated the prior charge for unspecified reasons. Such a termination does not constitute an acquittal, or a dismissal on the merits, which would bar cross-examination of the underlying acts (see, e.g., People v Matthews, 68 NY2d 118, 123; People v Vidal, 26 NY2d 249, 253; cf., People v Santiago, 15 NY2d 640, 641). Moreover, the record shows that the questions were asked in good faith and had a basis in fact (see, e.g., People v Sorge, 301 NY 198, 200; People v Booker, 134 AD2d 949). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.